DETAILED ACTION
This action is responsive to the communications filed on 3/23/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Note that the previous Election/Restriction requirement is maintained (where Applicant previously elected Species I, see OA mailed on 12/24/2020).  After further consideration, claim 13 is broad enough to read upon ‘Species I’ (since the sigma-delta modulation circuit 112a and the receiver conversion circuit 150 are indirectly coupled via the operation circuit OP1, see instant figure 1).  Therefore, claim 13 is considered to be part of elected Species I (and the status of claim 13 is changed from withdrawn to pending as addressed below).
EXAMINER'S AMENDMENTS
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chi-Yuan Chen on May 12th, 2021.  The authorized amendments are stated below:

	Cancel claims 12 and 14-19.


	Make the following changes to claim 1:
1. 	A signal compensation device, comprising: 
an operation circuit, configured to generate a control signal according to a first data signal and a second data signal, wherein the second data signal is generated according to the first data signal by a signal conversion circuit; and 
a sigma-delta modulation circuit, configured to modulate the first data signal using a loop gain according to the control signal to compensate an attenuation of the signal conversion circuit;
wherein the signal conversion circuit comprises a transmitter conversion circuit and a receiver conversion circuit, and the transmitter conversion circuit is configured to receive the first data signal and the modulated first data signal

	In claim 8, line 1 change the wording
	“the modulation circuit” to ---the sigma-delta modulation circuit---.

	In claim 11, lines 1+2 change the wording
	“the modulation circuit” to ---the sigma-delta modulation circuit---.

	Change the status of claim 13 from ‘withdrawn’ to ‘pending’; and
	In claim 13, line 2 change the wording
	“the modulation circuit” to ---the sigma-delta modulation circuit---.



Response to Arguments
Applicant’s arguments, filed on 3/23/2021, with respect to the previous art rejections have been fully considered and are persuasive in view of Applicant’s filed amendments (further in view of the Examiner’s Amendment above).  Therefore, said rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-11, 13, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claim 1; present invention is directed to a signal compensation device, comprising: an operation circuit, configured to generate a control signal according to a first data signal and a second data signal, wherein the second data signal is generated according to the first data signal by a signal conversion circuit; and a sigma-delta modulation circuit, configured to modulate the first data signal using a loop gain according to the control signal to compensate an attenuation of the signal conversion circuit; wherein the signal conversion circuit comprises a transmitter conversion circuit and a receiver conversion circuit, and the transmitter conversion circuit is configured to receive the first data signal and the modulated first data signal.  The limitations of independent claim 1 (as stated in the Examiner’s Amendment above) are incorporated by reference into this section of this Office action.
	The closest prior art of record are Gutman et al. (US 2019/0089389: previously cited) and Huang (US 2011/0304390: newly cited).
	The merits of Gutman et al. were previously addressed in the OA mailed on 12/24/2020 (which are incorporated by reference into this section of this Office Action).
Huang reference discloses a similar invention also directed to digital pre-distortion in a signal compensation device (see figs. 2+4+7+9), which includes an operation circuit configured to generate a control signal according to a first signal and a second signal (figs. 2, 4, 7, and 9: see at least signals SIN1 and SR1 with regards to the ‘gain detecting circuit’ and output ‘gain’ signals), wherein the second signal is generated according to the first signal by a signal conversion circuit (figs. 2, 4, 7, and 9: show the signal conversion circuit 200 further including transmitter conversion circuit “TX” and a receiver conversion circuit “RX” which are both part of the feedback loop).  Huang also discloses a modulation circuit configured to provide a loop gain according to the control signal to compensate an attenuation of the signal conversion circuit (figs. 2, 4, 7, and 9: see at least element 340 coupled to the gain determination circuit, e.g. 330); and the signal conversion circuit including a transmitter conversion circuit and a receiver conversion circuit (see figs. 2, 4, 7, and 9: which show the signal conversion circuit 200 further including transmitter conversion circuit “TX” and a receiver conversion circuit “RX” are part of the feedback loop).
	However, the prior art of record (including but not limited to the Gutman et al. and Huang references), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations, below (with emphasis added):

1. 	A signal compensation device, comprising: 
an operation circuit, configured to generate a control signal according to a first data signal and a second data signal, wherein the second data signal is generated according to the first data signal by a signal conversion circuit; and 
a sigma-delta modulation circuit, configured to modulate the first data signal using a loop gain according to the control signal to compensate an attenuation of the signal conversion circuit;
wherein the signal conversion circuit comprises a transmitter conversion circuit and a receiver conversion circuit, and the transmitter conversion circuit is configured to receive the first data signal and the modulated first data signal.

The Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the emphasized portions above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required limitations).  Claims 1, 3-11, 13, and 20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1, 3-11, 13, and 20 are allowed (as previously addressed). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        5/12/2021